DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, readable on claims 1-9 and 12-18 in the reply filed on 9/28/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolvek (US Patent No. 5,634,475).

In regard to claim 1, Wolvek discloses a grip (14) for a surgical device (12), the grip comprising: 
an inner portion (44, 56, Figs. 2,4) further comprising: 
a first material (56, Fig. 4, Col. 4, Lines 48-57); 
a cylindrical opening (36, Fig. 4); and 
at least one living hinge (56); 
an outer portion (38, 40) coupled to the inner portion (Fig. 2), the outer portion further comprising: 
a second material different than the first material (Fig. 2, Col. 3, Lines 48-53); and 
an outer surface (Fig. 2); 
wherein the inner portion is configured so that the cylindrical opening fits around the surgical device (Figs. 2, 4) and the living hinge is adjustable to permit sliding along the surgical device (grip is slidable along a surgical device when the inner portion is not squeezed by an operator, i.e. when the living hinge is in a rest state).

In regard to claim 12, Wolvek discloses a grip (14) for a surgical device (12), the grip comprising: 
an inner portion (44, 56, Figs. 2,4) further comprising: 
a first material (56, Fig. 4, Col. 4, Lines 48-57); 
a cylindrical opening (36, Fig. 4); and 
two living hinges (56) on opposite sides of the cylindrical opening (via 3 hinges (56) spaced equidistant from each other); 
an outer portion (38, 40) coupled to the inner portion (Fig. 2), the outer portion further comprising: 
a second material different than the first material (Fig. 2, Col. 3, Lines 48-53); and 
a first half of an annular tube (38); and 
a second half of an annular tube (40); 
wherein the first half and the second half are coupled to opposite sides of the inner portion (Fig. 2); the cylindrical opening is configured to fit around the surgical device (Figs. 2, 4); and the living hinges are adjustable to permit sliding along the surgical device (grip is slidable along a surgical device when the inner portion is not squeezed by an operator, i.e. when the living hinges are in a rest state).

In regard to claim 2, Wolvek teaches wherein the outer portion further comprises a first half of an annular tube (38) and a second half of an annular tube (40); and wherein the first half and the second half are coupled to opposite sides of the inner portion (Fig. 2).

In regard to claims 3 and 13, Wolvek teaches wherein the first material is rubber (Col. 4, Lines 48-57) and the second material is plastic (Fig. 2, Col. 3, Lines 48-53).

In regard to claims 6 and 16, Wolvek teaches wherein the outer surface has at least one of an anti-slip texture and a plurality of indentations (via contoured annular ridges, Col. 3, Lines 39-47).

In regard to claim 7, Wolvek teaches wherein the inner portion comprises two living hinges (56) positioned on opposite sides of the cylindrical opening (Fig. 4).

In regard to claims 8 and 17, Wolvek teaches wherein the cylindrical opening is configured to fit around at least one of a cannula and an endoscope shaft (the cylindrical opening (36) is capable of fitting around a cannula or endoscope shaft).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 5, 9, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolvek (US Patent No. 5,634,475).

In regard to claims 4, 5, 14 and 15, Wolvek teaches of the grip being used to grip small surgical devices, such as guidewires, but does not expressly teach wherein the outer portion has a diameter of between about 5 mm and about 7 mm.  However, it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the outer portion of the grip of Wolvek to have a diameter between about 5 mm and about 7 mm as a matter of design choice to adjust the ergonomic feel of the grip.  Additionally, the grip of Wolvek flares outward at the proximal and distal ends and therefore would encompass a range of diameters that would reasonably encompass a diameter within the range of about 5 mm to about 7 mm.  There being no unexpected results in modifying the outer portion of the grip to be within the range of about 5 mm and about 7 mm.  

In regard to claims 9 and 18, Wolvek teaches wherein the cylindrical opening has a resting diameter of less than about 2mm.  However, it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the cylindrical opening of Wolvek to have a resting diameter of less than about 2mm as a matter of design choice since the cylindrical opening is configured to slidably receive a guidewire having a diameter in the range of 0.018 to 0.03 inches, wherein the cylindrical opening merely needs to be larger than the size of the guidewire to enable sliding of the guidewire therein.  There being no unexpected results in modifying the size of the cylindrical opening of Wolvek to have a resting diameter of less than 2mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	January 15, 2022